DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and are examined herein.
Claim 7 is objected to for minor informalities.
Claims 3-4, 10, and 15 are rejected under 35 USC 112(b).
Claim 20 is rejected under 35 USC 101 for being directed to non-statutory subject matter (not one of the four statutory categories).
Claims 1-20 are rejected under 35 USC 101 for being directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 USC 103.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/479,968, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  

transforming, using one or more transformers, data associated with one or more data sources into a format associated with a common ontology; 
generating one or more machine learning models based at least in part on the transformed data; and 
providing to a remote device, the one or more machine learning models and the one or more transformers.
	Examiner is unable to find support sufficient to comply with the requirements of 35 USC 112(a) in the provisional application 62/479,968. The provisional application describes a technique for embedding a machine learning model into an application; [0007]. Models may be developed at a Model developer 110; [0010-0010-0012]. The trained models may be saved in a MOJO file and deployed; [0013]. Details of the MOJO filed are provided; [0014]. The models may be stored using a variety of formats and the storage may include metadata information; [0017-0018]. Patient platforms may include applications which load one or more files from the model repository and may use these models to make predictions; [0021]. The files may be MOJO files; [0022-0024]. Details related to invoking the models is provided; [0026-0030]. Various programming languages may be used; [0031]. The patient platform may include health records accessible from different facilities; [0032]. Figure 2 provides a flowchart showing steps of receiving code, loading the code, receiving information associated with a patient and inquiry, retrieving a model from the code, applying the patient information to the model, and making a prediction. 
	Nowhere in the provisional application is a step of “transforming, using one or more transformers, data associated with one or more data sources into a format associated with a common ontology;” described. The provisional application makes no mention of a common ontology or using transformers to perform transformations of the data. As the provisional application does not describe performing transformations of the data, it cannot generate the machine learning models based on the transformed data. As the provisional application does not describe the transformers, it cannot describe providing these to a remote device. 


	Dependent claims 2-15 and 17-19 do not find support in the provisional application as they include the subject matter identified above in claims 1 and 16 which is not supported by the provisional application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/30/2018 and 03/10/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 recites “SVD numeric transformer”, but does not indicate what the acronym stands for. E.g., “singular value decomposition (SVD) [[SVD]] numeric transformer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 10, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 3 recites “the one or more databases”; however, this limitation lacks proper antecedent basis. For the purposes of examination, this limitation is being interpreted as “
	
	Claim 4 recites “the one or more databases” and “the corresponding ontology”; however, these limitations lack proper antecedent basis. For the purposes of examination, these limitations are being interpreted as “a corresponding ontology”.
	
	Claim 10 recites “the features”; however, this limitation lacks proper antecedent basis. For the purposes of examination, this limitation is being interpreted as “

	Claim 15 recites “the one or more metadata features”; however, this limitation lacks proper antecedent basis. For the purposes of examination, this limitation is being interpreted as “

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 20 recites “A computer program product, the computer program product being embodied in a tangible computer readable storage medium”. A signal per se such as a propagating electrical or electromagnetic signal or carrier wave may be tangible, so the broadest reasonable 
Amending to recite “A computer program product, the computer program product being embodied in a non-transitory tangible computer readable storage medium” would resolve the issue.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 PEG for more details of the analysis.
	
	Step 1
According to the first part of the analysis, in the instant case claims 1-15 are directed to a method and claims 16-19 are directed to a system comprising a processor and memory. Thus, each of claims 1-
	
Step 2A, Prong 1
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.
	
	Claim 1 includes the following recitation of an abstract idea:
	A method, comprising: transforming, using one or more transformers, data associated with one or more data sources into a format associated with a common ontology; 
	Transforming data is practical to perform in the human mind. For example, the broadest reasonable interpretation of a “transformer” would include a rule for converting a date to a number such as converting January to 1 and December to 12 (see published specification at [0041]. In this example, the common ontology would have a format where months are formatted as numbers and the data associated with one or more data sources includes months formatted as, say, strings. This is a recitation of a mental process. See also the discussion below regarding claim 7 for other transformations which are abstract ideas

 	Claims 2-4 recite at least the abstract idea identified in claim 1.

	Claim 5 recites at least the abstract idea identified in claim 1. Claim 5 further recites
	further comprising generating one or more new features based on the transformed data. (This step is practical to perform in the human mind. [0041] of the published specification provides some examples of transformer which may be used. In particular, “The filter transformer counts each numeric value in the dataset. The frequent transformer counts each categorical value in the dataset. This count can be either the raw count or the normalized count.” That is, the generation of new count features may 

	Claim 6 recites at least the abstract idea identified in claim 5. 

	Claim 7 recites at least the abstract idea identified in claim 1. Claim 7 further recites
	wherein the data is transformed using at least one of a filter transformer ([0041] indicates that this may encompass counting numeric values, which is practical to perform in the human mind.), a frequent transformer ([0041] indicates that this may encompass counting categorical values, which is practical to perform in the human mind.), a bulk interactions transformer ([0041] indicates that this encompasses performing add, divide, multiply or subtract two columns, which is a recitation of a mathematical concept), a truncated SVD numeric transformer ([0041] indicates that the truncated SVD numeric transformer may encompass performing singular value decomposition, which is a recitation of a mathematical concept), a cross validation target encoding (Cross validation target encoding is a mathematical algorithm.), cross validation categorical to numeric encoding transformer (Cross validation encoding is a mathematical algorithm), a dates transformer ([0041] indicates that this may encompass changing a representation of a date. This is practical to perform in the human mind. For example, January -> 1, February -> 2, etc.), a date polar transformer (This is practical to perform in the human mind, for example a lookup table for months could be used by a person.), a text transformer ([0041] indicates that this may encompass determining word counts, which is practical to perform in the human mind.), a categorical target encoding transformer ([0041] indicates that this may encompass performing cross validation target encoding, which is a mathematical algorithm), a numeric to categorical target encoding transformer ([0041] indicates that this may encompass binning, which is practical to perform in the human mind.), a cluster target encoding transformer ([0041] indicates that this may encompass clustering data which is practical to perform in the human mind and performing target encoding, which is a mathematical concept (i.e., determining the mean of the target variable), a cluster distance transformer ([0041] indicates that this may encompass clustering (which is practical to perform in the human mind) and then calculating distances (a recitation of a mathematical concept).), a weight of evidence ([0041] indicates that this may encompass computing likelihood, which is a recitation of a mathematical concept), and/or a numeric to categorical weight of evidence transformer([0041] indicates that this may encompass computing likelihood, which is a recitation of a mathematical concept). 

	Claim 8 recites at least the abstract idea identified in claim 1. Claim 8 further recites
	transform production data into the common ontology using the one or more transformers. 
	Transforming data is practical to perform in the human mind. For example, the broadest reasonable interpretation of a “transformer” would include a rule for converting a date to a number such as converting January to 1 and December to 12 (see published specification at [0041]. In this example, the common ontology would have a format where months are formatted as numbers and the data associated with one or more data sources includes months formatted as, say, strings. This is a recitation of a mental process. See also the discussion below regarding claim 7 for other transformations which are abstract ideas

	Claim 9 recites at least the abstract idea identified in claim 8. 
	 
	Claim 10 recites at least the abstract idea identified in claim 8. Claim 10 further recites
	wherein to transform the production data into the common ontology using the one or more transformers, (Transforming data is practical to perform in the human mind. For example, the broadest reasonable interpretation of a “transformer” would include a rule for converting a date to a number such as converting January to 1 and December to 12 (see published specification at [0041]. In this example, the common ontology would have a format where months are formatted as numbers and the data associated with one or more data sources includes months formatted as, say, strings. This is a recitation of a mental process. See also the discussion below regarding claim 7 for other transformations which are abstract ideas)
	…analyze the features and corresponding feature values associated with the production data; (This step is a high level recitation of analyzing the features and feature values. The limitation is very broadly recited and could include, e.g., determining a number of feature/value pairs, determining the 
	determine a format type associated with the corresponding feature values; and (This step is practical to perform in the human mind. For example, a person could practically determine that the feature values are strings, integers, doubles, dates, etc.)
	select one of the one or more transformers based on the determined format type. (This step is practical to perform in the human mind. For example, upon determining that the format type is a date represented by a month expressed as a string (e.g., January), the person could select a transformer which converts a month expressed as a string to an integer (e.g., January -> 1, February -> 2, etc.).) 

	Claim 11 recites at least the abstract idea identified in claim 1. Claim 11 further recites
	wherein the one or more machine learning models are selected based at least in part on a type of prediction to be performed by the remote device. (This step is practical to perform in the human mind. For example, a person could practically determine that, say, a decision tree is to be used for classification predictions at the remote device whereas a neural network is to be used for regression problems at the remote device.)

	Claims 12-13 recites at least the abstract idea identified in claim 1. 

	Claim 14 recites at least the abstract idea identified in claim 13. Claim 14 further recites
	further comprising generating one or more metadata features based on the time-series data. (This step is practical to perform in the human mind. [0038] of the published specification provides an example in which heart rate is determined from an ECG reading. A person could practically count the number of beats on an ECG readout that occur within, say, a minute to determine heart rate data. Furthermore, the limitation is broadly recited and could include determining a length of time of the time-series by subtracting the time of the first entry from the time of the last. Or the start time could be taken to be a metadata feature and the generation of this feature would consist of simply reading the first time off.)



	Claim 16 includes the following recitation of an abstract idea:
	transform, using one or more transformers, data associated with one or more data sources into a format associated with a common ontology; 
	Transforming data is practical to perform in the human mind. For example, the broadest reasonable interpretation of a “transformer” would include a rule for converting a date to a number such as converting January to 1 and December to 12 (see published specification at [0041]. In this example, the common ontology would have a format where months are formatted as numbers and the data associated with one or more data sources includes months formatted as, say, strings. This is a recitation of a mental process. See also the discussion regarding claim 7 for other transformations which are abstract ideas
	
	Claim 17-19 are substantially similar to claims 2, 8 and 9, respectively, and recite the same abstract idea in view of the discussion of claim 16.

	Claim 20 includes the following recitation of an abstract idea:
transforming, using one or more transformers, data associated with one or more data sources into a format associated with a common ontology;
Transforming data is practical to perform in the human mind. For example, the broadest reasonable interpretation of a “transformer” would include a rule for converting a date to a number such as converting January to 1 and December to 12 (see published specification at [0041]. In this example, the common ontology would have a format where months are formatted as numbers and the data associated with one or more data sources includes months formatted as, say, strings. This is a recitation of a mental process. See also the discussion regarding claim 7 for other transformations which are abstract ideas

Step 2A, Prong 2
	Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.

	Claim 1 recites the following additional elements which, considered individually and as an ordered combination, do not integrate the abstract idea into a practical application:
	generating one or more machine learning models based at least in part on the transformed data; and (Generating one or more machine learning models based on data which is in a particular format is insignificant extra-solution activity. The claim recites generating a machine learning model at a very high level, which encompasses a wide variety of models (see published specification at [0077]) and generation techniques. This does not impose a meaningful limit on the claim such that it is not nominally or tangentially related to the invention. Insignificant extra-solution activity does not integrate the abstract idea into a practical application. See MPEP 2106.05(g).)
	providing to a remote device, the one or more machine learning models and the one or more transformers. (This limitation is a recitation of transmitting data obtained using the abstract idea. This is insignificant extra-solution activity, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(g).)
	The claim does not contain an improvement to computer technology or any other technology. 

	Claim 2 recites the following additional elements which, considered individually and as an ordered combination alongside the additional elements from claim 1, do not integrate the abstract idea into a practical application:
	further comprising receiving the data associated with one or more data sources from one or more databases. 
	This limitation is a recitation of receiving data for performing the abstract idea. This is insignificant extra-solution activity, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(g). Moreover, the recitation of the databases is a specification of a type or source of data, which is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)). The claim does not contain an improvement to computer technology or any other technology. 

	Claim 3 recites the following additional elements which, considered individually and as an ordered combination alongside the additional elements from claim 1, do not integrate the abstract idea into a practical application:
	wherein the one or more databases store data using a corresponding ontology. 
	The details of the databases is a specification of a type or source of data, which is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(h). The claim does not contain an improvement to computer technology or any other technology.

	Claim 4 recites the following additional elements which, considered individually and as an ordered combination alongside the additional elements from claim 1, do not integrate the abstract idea into a practical application:
	wherein the corresponding ontology of at least one of the one or more databases is different than the common ontology.  
The details of the databases is a specification of a type or source of data, which is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(h). The claim does not contain an improvement to computer technology or any other technology.

Claim 5 does not integrate the abstract idea into a practical application for the reasons given above with respect to claim 1.

Claim 6 recites the following additional elements which, considered individually and as an ordered combination alongside the additional elements from claim 5, do not integrate the abstract idea into a practical application:
wherein the one or more machine learning models are trained based at least in part on the one or more new features.
	Training one or more machine learning models based on data which is in a particular format is insignificant extra-solution activity. The claim recites training a machine learning model at a very high level, which encompasses a wide variety of models (see published specification at [0077]) and generation techniques. This does not impose a meaningful limit on the claim such that it is not nominally or tangentially related to the invention. Insignificant extra-solution activity does not integrate the abstract idea into a practical application. See MPEP 2106.05(g). The claim does not contain an improvement to computer technology or any other technology.

Claim 7 does not integrate the abstract idea into a practical application for the reasons given above with respect to claim 1.

Claim 8 recites the following additional elements which, considered individually and as an ordered combination alongside the additional elements from claim 1, do not integrate the abstract idea into a practical application: The recitation of the remote device is a recitation of generic computer equipment used in conjunction with perform the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f). The claim does not contain an improvement to computer technology or any other technology.

Claim 9 recites the following additional elements which, considered individually and as an ordered combination alongside the additional elements from claim 8, do not integrate the abstract idea into a practical application:
wherein the remote device is configured to (The recitation of the remote device is a recitation of generic computer equipment used in conjunction with perform the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f). )
make one or more predictions using the one or more machine learning models and the transformed production data. (Using one or more machine learning models to make a prediction based on data produced by the abstract idea is insignificant extra-solution activity. The claim recites making the prediction at a very high level, which encompasses a wide variety of models (see published specification at [0077]) and techniques. This does not impose a meaningful limit on the claim such that it is not nominally or tangentially related to the invention. Insignificant extra-solution activity does not integrate the abstract idea into a practical application. See MPEP 2106.05(g).)
The claim does not contain an improvement to computer technology or any other technology.

Claim 10 recites the following additional elements which, considered individually and as an ordered combination alongside the additional elements from claim 8, do not integrate the abstract idea into a practical application:
the remote device is further configured to: (The recitation of the remote device is a recitation of generic computer equipment used in conjunction with perform the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f). )
The claim does not contain an improvement to computer technology or any other technology.

Claim 11 does not integrate the abstract idea into a practical application for the reasons given above with respect to claim 1.

Claim 12 recites the following additional elements which, considered individually and as an ordered combination alongside the additional elements from claim 1, do not integrate the abstract idea into a practical application:
further comprising receiving the data associated with one or more data sources from one or more devices. (This step is a recitation of receiving or collecting data for performing the abstract idea, 
The claim does not contain an improvement to computer technology or any other technology.

Claim 13 recites the following additional elements which, considered individually and as an ordered combination alongside the additional elements from claim 1, do not integrate the abstract idea into a practical application:
wherein the data associated with the one or more data sources includes time-series data.
This limitation is an attempt to limit the type or source of data to be used in performing the abstract idea. This is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(h). The claim does not contain an improvement to computer technology or any other technology.

Claim 14 does not integrate the abstract idea into a practical application for the reasons given above with respect to claim 13.

Claim 15 recites the following additional elements which, considered individually and as an ordered combination alongside the additional elements from claim 13, do not integrate the abstract idea into a practical application:
wherein one or more machine learning models are based at least in part on the one or more metadata features. 
Generating one or more machine learning models based on an output of the abstract idea is insignificant extra-solution activity. The claim recites generating a machine learning model at a very high level, which encompasses a wide variety of models (see published specification at [0077]) and generation techniques. This does not impose a meaningful limit on the claim such that it is not nominally or tangentially related to the invention. Insignificant extra-solution activity does not integrate the abstract idea into a practical application. See MPEP 2106.05(g). The claim does not contain an improvement to computer technology or any other technology.

Claim 16 recites substantially similar additional elements to claim 1 and further recites 
A system, comprising: a processor configured to:…a memory coupled to the processor and configured to provide the processor with instructions. (This is a high level recitation of generic computer equipment configured to perform the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).
Considered individually and as an ordered combination, the additional elements (including those substantially similar to additional elements in claim 1) do not integrate the abstract idea into a practical application. The claim does not contain an improvement to computer technology or any other technology.

Claims 17-19 are substantially similar to claims 2, and 8-9, respectively, and do not integrate the abstract idea into a practical application for the same reasons in view of the discussion regarding claim 16. The claims do not contain an improvement to computer technology or any other technology.

Claim 20 recites substantially similar additional elements to claim 1 and further recites 
A computer program product, the computer program product being embodied in a tangible computer readable storage medium and comprising computer instructions for: (This is a high level recitation of generic computer equipment configured to perform the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).
Considered individually and as an ordered combination, the additional elements (including those substantially similar to additional elements in claim 1) do not integrate the abstract idea into a practical application. The claim does not contain an improvement to computer technology or any other technology.

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the 
	
	Claim 1 recites the following additional elements which, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea:
	generating one or more machine learning models based at least in part on the transformed data; and (Generating one or more machine learning models based on data which is in a particular format is insignificant extra-solution activity. The claim recites generating a machine learning model at a very high level, which encompasses a wide variety of models (see published specification at [0077]) and generation techniques. This does not impose a meaningful limit on the claim such that it is not nominally or tangentially related to the invention. Insignificant extra-solution activity does not integrate the abstract idea into a practical application. See MPEP 2106.05(g). Furthermore, generating, training and using a machine learning model is well-understood, routine, conventional as is evidenced by “Aucouturier” (US 2008/0040362 A1), especially paragraph [0012].)
	providing to a remote device, the one or more machine learning models and the one or more transformers. (This limitation is a recitation of transmitting data obtained using the abstract idea. This is insignificant extra-solution activity, which does not amount to significantly more than the abstract idea. See MPEP 2106.05(g). Moreover, receiving or transmitting data is well-understood, routine, conventional as evidenced by the court cases cited at  MPEP 2106.05(d), section II, example “i. Receiving or transmitting data over a network”.)
	The claim does not contain an improvement to computer technology or any other technology. 

	Claim 2 recites the following additional elements which, considered individually and as an ordered combination alongside the additional elements from claim 1, do not amount to significantly more than the abstract idea:
	further comprising receiving the data associated with one or more data sources from one or more databases. 
	This limitation is a recitation of receiving data for performing the abstract idea. This is insignificant extra-solution activity, which does not amount to significantly more than the abstract idea. See MPEP 2106.05(g). Moreover, the recitation of the databases is a specification of a type or source of data, which is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not amount to significantly more than the abstract idea (see MPEP 2106.05(h)). Moreover, receiving or transmitting data is well-understood, routine, conventional as evidenced by the court cases cited at  MPEP 2106.05(d), section II, example “i. Receiving or transmitting data over a network”.)The claim does not contain an improvement to computer technology or any other technology. 

	Claim 3 recites the following additional elements which, considered individually and as an ordered combination alongside the additional elements from claim 1, do not amount to significantly more than the abstract idea:
	wherein the one or more databases store data using a corresponding ontology. 
	The details of the databases is a specification of a type or source of data, which is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not amount to significantly more than the abstract idea. See MPEP 2106.05(h). The claim does not contain an improvement to computer technology or any other technology.

	Claim 4 recites the following additional elements which, considered individually and as an ordered combination alongside the additional elements from claim 1, do not amount to significantly more than the abstract idea:
	wherein the corresponding ontology of at least one of the one or more databases is different than the common ontology.  
The details of the databases is a specification of a type or source of data, which is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not amount to significantly more than the abstract idea. See MPEP 2106.05(h). The claim does not contain an improvement to computer technology or any other technology.



Claim 6 recites the following additional elements which, considered individually and as an ordered combination alongside the additional elements from claim 5, do not amount to significantly more than the abstract idea:
wherein the one or more machine learning models are trained based at least in part on the one or more new features.
	Training one or more machine learning models based on data which is in a particular format is insignificant extra-solution activity. The claim recites training a machine learning model at a very high level, which encompasses a wide variety of models (see published specification at [0077]) and generation techniques. This does not impose a meaningful limit on the claim such that it is not nominally or tangentially related to the invention. Insignificant extra-solution activity does not integrate the abstract idea into a practical application. See MPEP 2106.05(g).The claim does not contain an improvement to computer technology or any other technology. Furthermore, generating, training and using a machine learning model is well-understood, routine, conventional as is evidenced by “Aucouturier” (US 2008/0040362 A1), especially paragraph [0012].)

Claim 7 does not amount to significantly more than the abstract idea for the reasons given above with respect to claim 1.

Claim 8 recites the following additional elements which, considered individually and as an ordered combination alongside the additional elements from claim 1, do not amount to significantly more than the abstract idea: The recitation of the remote device is a recitation of generic computer equipment used in conjunction with perform the abstract idea. This does not amount to significantly more than the abstract idea. See MPEP 2106.05(f). The claim does not contain an improvement to computer technology or any other technology.


wherein the remote device is configured to (The recitation of the remote device is a recitation of generic computer equipment used in conjunction with perform the abstract idea. This does not amount to significantly more than the abstract idea. See MPEP 2106.05(f). )
make one or more predictions using the one or more machine learning models and the transformed production data. (Using one or more machine learning models to make a prediction based on data produced by the abstract idea is insignificant extra-solution activity. The claim recites making the prediction at a very high level, which encompasses a wide variety of models (see published specification at [0077]) and techniques. This does not impose a meaningful limit on the claim such that it is not nominally or tangentially related to the invention. Insignificant extra-solution activity does not integrate the abstract idea into a practical application. See MPEP 2106.05(g). Furthermore, generating, training and using a machine learning model is well-understood, routine, conventional as is evidenced by “Aucouturier” (US 2008/0040362 A1), especially paragraph [0012].))
The claim does not contain an improvement to computer technology or any other technology.

Claim 10 recites the following additional elements which, considered individually and as an ordered combination alongside the additional elements from claim 8, do not amount to significantly more than the abstract idea:
the remote device is further configured to: (The recitation of the remote device is a recitation of generic computer equipment used in conjunction with perform the abstract idea. This does not amount to significantly more than the abstract idea. See MPEP 2106.05(f). )
The claim does not contain an improvement to computer technology or any other technology.

Claim 11 does not amount to significantly more than the abstract idea for the reasons given above with respect to claim 1.


further comprising receiving the data associated with one or more data sources from one or more devices. (This step is a recitation of receiving or collecting data for performing the abstract idea, which is insignificant extra-solution activity. This does not amount to significantly more than the abstract idea. See MPEP 2106.05(g). Moreover, receiving or transmitting data is well-understood, routine, conventional as evidenced by the court cases cited at  MPEP 2106.05(d), section II, example “i. Receiving or transmitting data over a network”.))
The claim does not contain an improvement to computer technology or any other technology.

Claim 13 recites the following additional elements which, considered individually and as an ordered combination alongside the additional elements from claim 1, do not amount to significantly more than the abstract idea:
wherein the data associated with the one or more data sources includes time-series data.
This limitation is an attempt to limit the type or source of data to be used in performing the abstract idea. This is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not amount to significantly more than the abstract idea. See MPEP 2106.05(h). The claim does not contain an improvement to computer technology or any other technology.

Claim 14 does not amount to significantly more than the abstract idea for the reasons given above with respect to claim 13.

Claim 15 recites the following additional elements which, considered individually and as an ordered combination alongside the additional elements from claim 13, do not amount to significantly more than the abstract idea:
	wherein one or more machine learning models are based at least in part on the one or more metadata features. 

	
	
Claim 16 recites substantially similar additional elements to claim 1 and further recites 
A system, comprising: a processor configured to:…a memory coupled to the processor and configured to provide the processor with instructions. (This is a high level recitation of generic computer equipment configured to perform the abstract idea. This does not amount to significantly more than the abstract idea. See MPEP 2106.05(f).
Considered individually and as an ordered combination, the additional elements (including those substantially similar to additional elements in claim 1) do not amount to significantly more than the abstract idea. The claim does not contain an improvement to computer technology or any other technology.

 Claims 17-19 are substantially similar to claims 2, and 8-9, respectively, and do not amount to significantly more than the abstract idea for the same reasons in view of the discussion regarding claim 16.

Claim 20 recites substantially similar additional elements to claim 1 and further recites 
A computer program product, the computer program product being embodied in a tangible computer readable storage medium and comprising computer instructions for: (This is a high level 
	Considered individually and as an ordered combination, the additional elements (including those substantially similar to additional elements in claim 1) do not amount to significantly more than the abstract idea. The claim does not contain an improvement to computer technology or any other technology.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 

	Claims 1-4, 8-9, 12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Krishnapuram” (US 2014/0088989 A1) in view of “Grieder” (US 2010/0146050 A1).

	Regarding claim 1, Krishnapuram teaches
	A method, comprising: (Krishnapuram, Abstract describes performing distributed learning in which data is transmitted in a particular format.)
	transforming, using one or more transformers, data associated with one or more data sources into a format associated with a common ontology; (semantically normalizing (transforming) into a format of a common ontology, by processor 14 which performs workflows and processes (transformers), medical data from databases of a medical center (data sources); paragraphs [0008], [0018], [0036], [0056])
	generating one or more machine learning models based at least in part on the transformed data; and (generating a predictive model trained using machine learning (machine learning model), wherein prior to performing the machine learning the medical data is semantically normalized (transformed data); paragraphs [0036], [0058])
	providing to a remote device, the one or more machine learning models (transmitting (providing) to a central server (remote device) the model parameters learned (the machine learning model); paragraphs [0061], [0062], [0070].)
	Krishnapuram does not appear to explicitly teach  
	providing to a remote device…the one or more transformers.
	However, Grieder—directed to analogous art--teaches 
	providing to a remote device…the one or more transformers.(a transformation plug-in (transformer) is distributed to a computing device 125 (remote device) located remotely from server computer system 105; figure 1; paragraph [0047].


	Regarding claim 2, the rejection of claim 1 is incorporated herein. Krishnapuram additionally teaches
	further comprising receiving the data associated with one or more data sources from one or more databases. (receiving the medical data from databases of a medical center (data sources); paragraph [0008]).

	Regarding claim 3, the rejection of claim 1 is incorporated herein. Krishnapuram additionally teaches
	wherein the one or more databases store data using a corresponding ontology. (each medical center database uses unique systems that differ in the way (corresponding ontology) in which the data is collected; paragraphs [0008], [0056]).

	Regarding claim 4, the rejection of claim 1 is incorporated herein. Krishnapuram additionally teaches
	wherein the corresponding ontology of at least one of the one or more databases is different than the common ontology.  (the unique language in which the data is collected (corresponding ontology different than the common ontology) from each medical center database is normalized to a common ontology (e.g., the CAT ontology); paragraph [0056]).
 
	Regarding claim 8, the rejection of claim 1 is incorporated herein. Krishnapuram additionally teaches
	wherein the remote device is configured to transform production data into the common ontology using the one or more transformers. (the processor 14 may be part of a network including the central server (remote device), with parallel processing performed including semantically normalizing the medical data using the workflows and processes (transformers), and so the central server (remote device) would be capable of transforming production data into the common ontology using the transformers; paragraphs [0026], [0034], [0036]).

	Regarding claim 9, the rejection of claim 8 is incorporated herein. Krishnapuram additionally teaches
	wherein the remote device is configured to make one or more predictions using the one or more machine learning models and the transformed production data. (central server (remote device) generates a central predictive model from model statistics, and so would be capable of making predictions; paragraph [0038] using the one or more machine learning models and the transformed production data (the central server reconciling the probabilistic predictive models (machine learning models) across medical centers by using the distributed workflows and processes for semantically normalizing the medical data (transformed production data); paragraphs [0036], [0038]).

	Regarding claim 12, the rejection of claim 1 is incorporated herein. Krishnapuram additionally discloses
	further comprising receiving the data associated with one or more data sources from one or more devices. (receiving the medical data from databases of a medical center, databases 16, 20, 24 depicted in figure 1 (devices); paragraph [0023]).

	Regarding claim 16, Krishnapuram teaches
	A system, comprising: a processor configured to:…a memory coupled to the processor and configured to provide the processor with instructions. ([0032] indicates that the techniques taught by Krishnapuram may be implemented via a central server and/or processors operating pursuant to instructions stored on memory.)
mutatis mutandis.

	Claims 17-19 are substantially similar to claims 2, 8, and 9, respectively, and are rejected with the same rationale in view of the rejection of claim 16, mutatis mutandis.

	Regarding claim 20, Krishnapuram teaches
	A computer program product, the computer program product being embodied in a tangible computer readable storage medium and comprising computer instructions for: ([0009] indicates that the techniques may be embodied using a non-transitory computer-readable storage medium storing instructions executable by a programmed processor. [0033] provides exemplary computer-readable media, including some which are tangible and non-transitory such as a hard drive.)

	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over “Krishnapuram” (US 2014/0088989 A1) in view of “Grieder” (US 2010/0146050 A1), further in view of “Shamsi” (US 2017/0316343 A1).

	Regarding claim 5, the rejection of claim 1 is incorporated herein. Krishnapuram additionally teaches
	the transformed data. (semantically normalizing (transforming) into a format of a common ontology, by processor 14 which performs workflows and processes (transformers), medical data from databases of a medical center (data sources); paragraphs [0008], [0018], [0036], [0056])
	The combination of Krishnapuram and Grieder does not appear to explicitly teach 
	further comprising generating one or more new features based on…data
	However, Shamsi—directed to analogous art—teaches
	further comprising generating one or more new features based on…data ([0027-0028] describes generating additional features from data and storing these features in a training dataset. [0029] describes using the generated features to train a machine learning model.)


	Regarding claim 6, the rejection of claim 5 is incorporated herein. Krishnapuram additionally teaches
	wherein the one or more machine learning models are trained based at least in part on …features. (the model is trained using features; paragraph (00581).
	The combination of Krishnapuram and Grieder does not appear to explicitly teach 
	wherein the one or more machine learning models are trained based at least in part on the one or more new features.
	However, Shamsi—directed to analogous art—teaches
	wherein the one or more machine learning models are trained based at least in part on the one or more new features. ([0027-0028] describes generating additional features from data and storing these features in a training dataset. [0029] describes using the generated features to train a machine learning model.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 5.

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over “Krishnapuram” (US 2014/0088989 A1) in view of “Grieder” (US 2010/0146050 A1), further in view of “Rachevsky” (US 2013/0325759 A1).

	Regarding claim 7, the rejection of claim 1 is incorporated herein. Krishnapuram does not disclose
	wherein the data is transformed using at least one of a filter transformer, a frequent transformer, a bulk interactions transformer, a truncated SVD numeric transformer, a cross validation target encoding, cross validation categorical to numeric encoding transformer, a dates transformer, a date polar transformer, a text transformer, a categorical target encoding transformer, a numeric to categorical target encoding transformer, a cluster target encoding transformer, a cluster distance transformer, a weight of evidence, and/or a numeric to categorical weight of evidence transformer.
	Rachevsky discloses
	wherein the data is transformed using at least one of a filter transformer, a frequent transformer, a bulk interactions transformer, a truncated SVD numeric transformer, a cross validation target encoding, cross validation categorical to numeric encoding transformer, a dates transformer, a date polar transformer, a text transformer, a categorical target encoding transformer, a numeric to categorical target encoding transformer, a cluster target encoding transformer, a cluster distance transformer, a weight of evidence, and/or a numeric to categorical weight of evidence transformer. (the transformation is based on classifying new data with respect to previously established and labeled clusters using a cosine measure as the distance (cluster distance transformer); paragraph [0037]). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the teaching of Krishnapuram to include wherein the data is transformed using a cluster distance transformer as disclosed by Rachevsky, in order to gain the advantage of improved separation of training data resulting in better clustering of the data (Rachevsky; paragraph [0037]).

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over “Krishnapuram” (US 2014/0088989 A1) in view of “Grieder” (US 2010/0146050 A1), further in view of “Morris” (US 2007/0073770 A1).

	Regarding claim 10, the rejection of claim 8 is incorporated herein. Krishnapuram additionally teaches
	wherein to transform the production data into the common ontology using the one or more transformers, the remote device is further configured to: (the processor 14 may be part of a network including the central server (remote device), with parallel processing performed including extracting data and semantically normalizing the medical data using the workflows and processes (transformers), and so the central server (remote device) would be capable of transforming production data into the common ontology using the transformers; paragraphs [0026], [0034], [0036]).
	analyze the features and corresponding feature values associated with the production data; ([0036] indicates that features may be extracted from the medical information. [0097] provides an example in which the feature value “occurred” or “not occurred” is determined for a feature representing whether or not heart failure occurred based on textual data.)
	Krishnapuram and Grieder does not appear to explicitly teach 
	determine a format type associated with the corresponding feature values; and 
	select one of the one or more transformers based on the determined format type.
	However, Morris—directed to analogous art—teaches
	determine a format type associated with the corresponding feature values; and (Figure 1, step 104, described at [0026], shows determining a type of the resource. [0048-0049] indicates that each resource may correspond to a particular schema. This identifies key-value pairs for the fields and data.)
	select one of the one or more transformers based on the determined format type. (Figure 1, step 106, described at [0026], selects a transform based on the type.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the teaching of Krishnapuram and Grieder to determine a format type associated with the corresponding feature values, and select one of the one or more transformers based on the determined format type as taught by Morris because this recognizes the advantage of performing resource-to-resource metadata association as described by Morrison at [0008].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over “Krishnapuram” (US 2014/0088989 A1) in view of “Grieder” (US 2010/0146050 A1), further in view of “Okanohara” (US 2016/0217387 A1).

	Regarding claim 11, the rejection of claim 1 is incorporated herein. Krishnapuram additionally discloses
	prediction to be performed by the remote device. (central server (remote device) generates a central predictive model from model statistics, and so would be capable of making predictions; paragraph [0038] using the one or more machine learning models and the transformed production data (the central server reconciling the probabilistic predictive models (machine learning models) across medical centers by using the distributed workflows and processes for semantically normalizing the medical data (transformed production data); paragraphs [0036], [0038]).
	The combination of Krishnapuram and Grieder does not appear to explicitly teach 
	wherein the one or more machine learning models are selected based at least in part on a type of prediction to be performed 
	However, Okonohara—directed to analogous art—teaches 
	wherein the one or more machine learning models are selected based at least in part on a type of prediction to be performed ([0016-0017] describes selecting one or more machine learning models based on a type of prediction to be performed. In the combination with Krishnapuram, Krishnapuram teaches the prediction being performed at the remote device as described above.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Krishnapuram and Grieder to select a model based on the type of prediction to be performed because this may result in the selection of a model appropriate for the task as described by Okonohara at [0017].

	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over “Krishnapuram” (US 2014/0088989 A1) in view of “Grieder” (US 2010/0146050 A1), further in view of “Srinivasa” (US 2006/0106797 A1).

	Regarding claim 13, the rejection of claim 1 is incorporated herein. Krishnapuram does not appear to explicitly teach 
	wherein the data associated with the one or more data sources includes time-series data. 
	However, Srinivasa—directed to analogous art—teaches 
	wherein the data associated with the one or more data sources includes time-series data. (time series data from database (data source); paragraph [0135]). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the teaching of Krishnapuram to include wherein the data associated with the one or more data sources includes time-series data as disclosed by Srinivasa, in order to gain the advantage of more robust analysis of time series data, which is useful in areas of prognostics and health management (Srinivasa; paragraph [0014]).

	Regarding claim 14, the rejection of claim 13 is incorporated herein. Krishnapuram does not appear to explicitly teach
	further comprising generating one or more metadata features based on the time-series data. 
	However, Srinivasa—directed to analogous art—teaches 
	further comprising generating one or more metadata features based on the time-series data. (the time series data undergoes a temporal pattern extraction step to prepare data for training a neural network (metadata features); paragraph [0074]). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the teaching of Krishnapuram to include generating one or more metadata features based on the time-series data as disclosed by Srinivasa, in order to gain the advantage of more robust analysis of time series data, which is useful in areas of prognostics and health management (Srinivasa; paragraph [0014]).

	Regarding claim 15, the rejection of claim 13 is incorporated herein. Krishnapuram does not appear to explicitly teach
	wherein one or more machine learning models are based at least in part on the one or more metadata features.
	However, Srinivasa—directed to analogous art—teaches 
	wherein one or more machine learning models are based at least in part on the one or more metadata features. (the neural network (machine learning model) learns the extracted temporal patterns (based on the metadata features); paragraph [0074]). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the teaching of Krishnapuram to include wherein one or more machine learning models are based at least in part on the one or more metadata features as disclosed by Srinivasa, in order to gain the advantage of more robust analysis of time series data, which is useful in areas of prognostics and health management (Srinivasa; paragraph [0014]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 2PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MARKUS A. VASQUEZ/Examiner, Art Unit 2121